Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to a system and method for gas cloud detection and, in particular, to a system and method of detecting spectral signatures of hydrogen sulfide.

Prior art was found for the claims as follows:
Sakamoto Koji [US 20150300670 A1: already of record] discloses the following claim limitations:
106. An infrared (IR) imaging system for detecting carbon dioxide (CO2) gas, the imaging system (i.e. a gas sensor for measuring concentration of carbon dioxide- Abstract) comprising: 
an optical detector array (i.e. a photodetector- ¶0016); and 
an optical filter that selectively transfers light within a band of IR wavelengths(i.e. a transmission band for transmitting infrared light- ¶0016) to the optical detector array (i.e. the photodetector includes a first optical filter which has a transmission band for transmitting infrared light containing an absorption wavelength of carbon dioxide- ¶0016).
However, Sakamoto does not teach explicitly:
wherein, within the band of IR wavelengths, a convolution of the optical filter with an absorption spectrum of CO2 gas is greater than a convolution of the optical filter with an absorption spectrum of hydrogen sulfide (H2S), or methane (CH4), or sulfur dioxide (SO2), or water (H2O).
In the same field of endeavor, Wong Jacob Y. [US 20080035848 A1: already of record] teaches:
wherein, within the band of IR wavelengths (i.e. within the absorption band of the gas in question- ¶0042), a convolution of the optical filter with an absorption spectrum of CO2 gas (i.e. gas concentrations such as CO2 in the hundreds of ppm - ¶0042) is greater than a convolution of the optical filter with an absorption spectrum of hydrogen sulfide (H2S), or methane (CH4), or sulfur dioxide (SO2), or water (i.e. water vapor is equivalent to only a few ppm's- ¶0042) (H2O)(i.e. For measurement of gas concentrations such as CO2, methane etc. in the hundreds of ppm range using the NDIR technique, such weak absorptions of water vapor can be ignored because its interference, even within the absorption band of the gas in question, is equivalent to only a few ppm's and hence relatively small- ¶0042).

Sakamoto Koji [US 20150300670 A1: already of record] discloses the following claim limitations:
113. An infrared (IR) imaging system for detecting carbon dioxide (CO2) gas, the imaging system (i.e. a gas sensor for measuring concentration of carbon dioxide- Abstract) comprising: 
an optical detector array(i.e. a photodetector- ¶0016); and
an optical filter that selectively transfers light within a band of IR wavelengths (i.e. a transmission band for transmitting infrared light- ¶0016) to the optical detector (i.e. the photodetector includes a first optical filter which has a transmission band for transmitting infrared light containing an absorption wavelength of carbon dioxide- ¶0016), 

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are

In claim 106, “wherein the convolution of the optical filter with the absorption spectrum of C02 gas is in a range of 50 to 10,000 times greater than the convolution of the optical filter with the absorption spectrum of hydrogen sulfide (H2S).”

“wherein the optical filter comprises a passband that transmits within the passband a first signal representative of carbon dioxide (CO2) and a second signal representative of one of hydrogen sulfide (H2S), methane (CH4), water (H2O), and sulfur dioxide (SO2), the first signal comprising a first peak within the passband, the second signal comprising a second peak within the passband, wherein a ratio of the first peak to the second peak is in a range of 1 to 100,000.”

These features are not found or suggested in the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 106, 108-122 and 168-170 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488